Per Curiam : Was there fraud and circumvention in obtaining the execution of the note ? The maker of the note was the only witness. He testified that the note was given for the privilege of selling the patent right of a hay-loading machine within certain territory; that it was represented to him that if he would give his note, a guaranty should be written upon the back of it that it should not be paid unless the machine proved to be profitable; and that the machine was worthless. The note was introduced in evidence, and had no guaranty indorsed upon it. On cross examination, the witness stated that he took a daily newspaper; could read very well; could read writing; that he knew the contents of the note before signing it; that the guaranty was Avritten on another piece of paper, and that he supposed it was written upon the note. The note was assigned by the pajees before maturity. Under the proof, we can not infer the fraud and circumvention intended by the statute, which shall void the note. To do so, would be to offer a premium for gross negligence. The maker of the note could read and write with facility, and could not have been imposed upon if he had exercised the most ordinary prudence. The principle involved in this case is fully settled in Taylor v. Atchison, 54 Ill. 196; Leach v. Nichols, 55 Ill. 273. The judgment must be affirmed. Judgment affirmed.